
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24



GRAPHIC [g207764.jpg]
 
Timothy Stubbs
Chief Executive Officer

Indalex Inc., Suite 450
75 Tri-State International
Lincolnshire, IL 60069
Telephone: 847-810-3000
Facsimile: 847-295-3851
Web site: indalex.com December 22, 2007         Revised 1.1.08

MR. JERRY NIES

Dear Jerry,

        This is to confirm your appointment as General Manager, Gainesville
Operations effective immediately. This position will be domiciled at the
Gainesville, Georgia plant. It is agreed and understood that you will relocate
to the Gainesville area. You will report directly to the undersigned. A summary
of the details pertaining to this offer are as follows:

Base Salary:   You will continue to be paid at your current base salary in the
amount of $7,307.69 paid bi-weekly ($190,000 per annum). In the event the
company reduces your base salary before your third (3rd) anniversary in this
assignment, you may refuse to accept such reduction and elect to be paid
severance as a termination without cause as outlined below in this letter.
Bonus Plan:
 
You will continue to be eligible to participate in our Management Incentive Plan
(the "Plan") at a 40% target level to a maximum opportunity of 80% of eligible
base earnings. You will be red circled at this target level while you remain in
this position only. Your participation in the Plan is subject to the Plan rules
as outlined in the Plan document.
Special Bonus:
 
You will be eligible for a special "turn around" bonus opportunity in 2008 in
the target amount of $60,000. This target amount will be paid to you in the
event you meet or exceed a 2008 Gainesville profit target to be agreed upon. If
you do not meet this target, you will not receive any special bonus payment.
This special bonus will apply only for the year 2008.
Relocation:
 
You will be eligible for relocation assistance as outlined in the Company's
Tier 3 Relocation Policy (copy attached).

--------------------------------------------------------------------------------




Relocation Bonus:
 
You will also be provided an relocation bonus in the amount of sixty thousand
dollars Bonus: ($60,000) less applicable withholdings. This Relocation Bonus
will be paid to you in the first payroll regular payroll after receipt of your
signed relocation agreement. This payment shall be considered income and subject
to applicable taxes but shall not be considered part of your salary. This
payment shall not be considered in the calculation of bonus plan, or in the
calculation of any base salary related benefits, or in the calculation of
amounts owing to you during a claimed notice period, in the event that your
employment is terminated for whatever reason that termination occurs. It is
agreed and understood that you will repay this bonus in gross amount in the
event you voluntarily terminate your employment with the company or are
terminated for good cause within two (2) years from the date you execute the
required relocation agreement.
Car Allowance:
 
You will be continue to receive a car allowance in the amount of $850.00 per
month less applicable withholdings.
Miscellaneous:
 
You will continue to be provided a laptop and cellular telephone for purposes of
conducting business on behalf of the Company (details will follow) and will
continue your participation in all company provided benefit programs.

        In consideration of your continued service to the Company as General
Manager, Gainesville Operations and in further consideration of your particular
responsibilities, in the event your employment is terminated by the Company, for
reasons other than "Cause" the Company is prepared to provide you with the
following severance terms, provided you execute our standard release:

•For this purpose, "Cause" will be defined as a violation of an ethical or legal
code including but not limited to the Company's Code of Conduct.

•During your first six (6) months of employment you would receive on termination
a lump sum representing six (6) months of annual base pay or at the Company's
election your base pay will be payable as salary continuation through the
regular payroll, for the six (6) month period subsequent to your Termination
Date.

•After your first six (6) months of employment you would receive on termination
a lump sum representing twelve (12) months of annual base pay or at the
Company's election your base pay will be payable as salary continuation through
the regular payroll, for the twelve (12) month period subsequent to your
Termination Date. By way of example, if your employment were terminated, for
other than cause, after completing six (6) months of service, you would receive
twelve (12) months of severance pay.

        You agree that during the employment relationship you will not do or
prepare to do, and for six (6) months after termination of your employment with
the Company you will not do any of the following: (a) compete with the Company
in any way, (b) furnish services or advise (as an employee, independent
contractor or in any other capacity) to any competitor of the Company,
(c) solicit or suggest to any employee, customer, or other person or entity
having or contemplating a business relationship with the Company to end or
curtail that relationship or to refrain from entering into such relationship. It
is the intent of the parties that if any of these commitments by you, or any
portion of a commitment, is found by a court of competent jurisdiction to be
unenforceable as written, the court should revise such provision or portion of a
provision, as to its duration, scope or any other issue, to the extent necessary
to allow its enforcement, and that the revision will thereafter govern in that
jurisdiction, subject only to any allowable appeals of that court decision.

        You represent and warrant that: you are not party to or bound by any
non-competition, non-solicitation, confidentiality or other agreement or
restriction that purports to prevent or restrict you in any way or to any extent
from (A) engaging in the employment that you have been offered by the Company;
(B) soliciting or inducing any person to become a customer of the Company;
(C) soliciting or inducing any person to become an employee of the Company;
(D) soliciting or

--------------------------------------------------------------------------------



inducing any person to enter into any other business relationship with the
Company; (E) using any information and expertise that Employee possesses (other
than information constituting a trade secret of another person under applicable
law) for the benefit of the Company; or (F) performing any obligation under this
Agreement.

        You agree that you will not use in the course of your employment with
the Company disclose to the Company or its personnel, any information belonging
to any other person that is subject to any confidentiality agreement with or
constitutes a trade secret of another person.

        Employment with the company is at the mutual consent of each employee
and the company. Accordingly, while the company has every hope that your
employment relationship will be mutually beneficial and rewarding, employees and
the company retain the right to terminate the employment relationship at-will,
at any time, with or without cause or advance notice. It is also important to
note that no individual, other than the company's Senior Vice President of Human
Resources, has the legal authority or ability to alter the at-will nature of the
employment relationship. The Senior Vice President of Human Resources of the
company can only alter the at-will nature of the employment relationship if he
does so in a written agreement that is signed both by him and by you. This
represents an integrated agreement with respect to the at-will nature of the
employment relationship and must be agreed to as a condition of your acceptance
of this offer of employment.

        This letter confirms all understandings Indalex has reached with you
concerning your employment with Indalex. If it is in any way inconsistent with
anything previously discussed, please contact me immediately.

        Should you have any questions concerning this letter or any other issue,
please feel free to contact Dale Tabinowski, Senior Vice President, Human
Resources at 847-810-3225 or 847-612-2091 (cell).

        Jerry, congratulations on your appointment to this important
responsibility for our company. I look forward to working with you.


Sincerely,
 
 

 

 

 
Timothy Stubbs
Chief Executive Officer
Indalex Inc.

Cc:    Dale Tabinowski
 
 

 

UPON ACCEPTANCE OF THE ABOVE OFFER, PLEASE SIGN AND RETURN TO Dale Tabinowski

 
 
OFFER ACCEPTED:
 
 
 
 
SIGNATURE
 
 
 
 
/s/  JERRY W. NIES      

--------------------------------------------------------------------------------

Jerry Nies
 
 
 
 
1/1/2008

--------------------------------------------------------------------------------

DATE
 
 

Nies, Jerry General Manager, Gainesville Operations, 1-1-08

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24

